Title: To James Madison from Thomas Ward and John Condit, 5 June 1815
From: Ward, Thomas,Condit, John
To: Madison, James


                    
                        
                            Sir
                        
                        Newark June 5 1815
                    
                    Haveing understood that the hone Robert Morris Esqr, Judge of the United States Court for the district of New Jersey, died on friday last, by which event, that office has became Vacant—and also understanding, that his Excely. William S. Penington Esqr our present Governor—is desirous of receiving that appointment—we have been induced to recommend him, as being eminently qualified to be the Successor of Judge Morris, and that in our beleif his appointment would be very acceptable to the Citizens of our State. Gover Penington for a number of years and untill he rcd. his present appointment of Governor, held a seat on the Bench of the Supreme Court of this State the duties of which he discharged, with Honor to himself, and much to the Satisfaction to [sic] the bar, his revolutionary services together, with his attatchment to the Genl. Govt and his acknowledged talents as a Judge would seem to give him a preference on this Occasion. With great respect we are Your Obt. Sert
                    
                        
                            Thomas WardJohn Condit
                            
                        
                    
                